DETAILED ACTION
Response to Amendment
 	This Final office action is in response to Applicant’s amendment filed 9/17/2021. Claims 1-3, 12 and 17-19 have been amended. Claims 6-8, 13-16 and 20 have been canceled, while claims 21-28 have been added. Claims 1-5, 9-12, 17-19 and 21-28 are pending.

 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 	Applicant's arguments filed 9/17/2021 have been fully considered but they are not persuasive.

Claim Rejections - 35 USC § 101
      35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


      Claims 1-5, 9-12, 17-19 and 21-28 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claims are directed to an abstract idea without significantly more.
Here, under step 1 of the Alice analysis, process claims 1-5, 9-12, 17-19 and 21-28 are directed to a series of steps.  Thus the claims are directed to a process.

The limitations of accessing, compiling, accessing, detecting, extracting, identifying, accessing, correlating, querying, identifying and transmitting, are a process that, under its broadest reasonable interpretation, covers performance of the limitations in the mind, but for the recitation of generic computer components.
Specifically, the claim elements recite accessing a building model and a site plan for the construction site; compiling the building model and the construction site plan for the construction site into spatial and temporal representations of a sequence of construction tasks planned on the construction site; accessing a first lifting profile derived from data captured by a smart hook, arranged on a crane operated at the construction site, during a first lift event at the crane, the first lifting profile representing transition of weight of an object onto the smart hook over a period of time and detected by a weight sensor in the smart hook during the first lift event;
accessing a first optical image of an object carried by a smart hook during a first lift event, the first optical image captured by an optical sensor in the smart hook; detecting the object in a first region of the first optical image; extracting a first set of features from the first region of the first optical image; identifying a first object type of the object based on the first set of features and predefined optical characteristics of a set of object types;

identifying an object type of the object, lifted by the crane during the first lift event, based on the first lifting profile and predefined loading characteristics of a set of object types; accessing a drop-off location of the smart hook during the first lift event at the crane; correlating the first lift event with a first construction task, in the sequence of construction tasks, based on the object type of the object and the drop-off location; querying a set of notification triggers, affiliated with a user and linked to the sequence of construction tasks, for a first notification trigger specifying characteristics of the first construction task; and in response to identifying the first notification trigger, transmitting a first notification to a computing device, associated with the user, according to the first notification trigger.
That is, other than reciting data captured by a smart hook and a computing device, nothing in the claim elements preclude the steps from practically being performed in the mind.  If the claim limitations, under the broadest reasonable interpretation, cover performance of the limitations in the mind, but for the recitation of generic computer components, then they fall within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claims recite an abstract idea.
This judicial exception is not integrated into a practical application.  The claims include data captured by a smart hook and a computing device.  The data captured 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of data captured by a smart hook and a computing device amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.
None of the dependent claims recite additional limitations that are sufficient to amount to significantly more than the abstract idea. Claims 2-4 recite additional configuring, linking, calculating, correlating, and further describes the transmitting and configuring steps. Claim 5 recites additional receiving and defining steps, and further describes the transmitting step. Claim 9 recites additional generating, interpreting and writing steps and further describe the transmitting the first notification. Claims 10 and 11 recite additional generating, interpreting, writing, retrieving and initiating steps, while further describing transmitting the first notification and retrieving the duration limit. Claim 12 recites additional detecting, correlating, updating, indicating and receiving steps. Claims 17-19 further describe 
Under step 2B of the analysis, the claims include, inter alia, data captured by a smart hook and a computing device.
As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than mere instructions to apply the exception using a generic computer component.  The same analysis applies here in 2B, i.e., mere instructions to apply an exception on a generic computer cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.
There isn’t any improvement to another technology or technical field, or the functioning of the computer itself.  Moreover, individually, there are not any meaningful limitations beyond generally linking the abstract idea to a particular technological environment, i.e., implementation via a computer system.  Further, taken as a combination, the limitations add nothing more than what is present when the limitations are considered individually.  There is no indication that the combination provides any effect regarding the functioning of the computer or any improvement to another technology.

Here, the smart hook merely uses well known technology to function as an obvious data gathering mechanism.  This type of data gathering is similar to that 
In addition, as discussed on page 34 of the specification, “the smart hook transmits data to a local computing device located on the construction site - such as a desktop computer, laptop computer, or mobile device - via a local wireless network; and the local computing device then executes of the method”.
As such, this disclosure supports the finding that no more than a general purpose computer, performing generic computer functions, is required by the claims.
Viewed as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself.  Therefore, the claim(s) are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.  See Alice Corporation Pty. Ltd. v. CLS Bank Int’l et al., No. 13-298 (U.S. June 19, 2014).

Response to Arguments
 	In the Remarks, Applicant argues that the above analysis is improper under Step 2A of the subject matter eligibility analysis outlined in MPEP §2106.04. However, the Applicant has amended Claims 1 and 20 to clarify what the Claims are directed to and their eligibility under 35 U.S.C. §101.
The Applicant respectfully asserts that the emboldened limitations (i.e., accessing a first lifting profile…and identifying an object type of the object, lifted by 
The Applicant respectfully asserts that the emboldened limitations specify identifying the object on a smart hook based on a lifting profile of the object. These limitations do not merely link the judicial exception to a technical field, but instead add a meaningful limitation in that they employ identifying the object type based on the lifting profile to then determine the notification trigger, thus avoiding the need for a construction manager to visually evaluate progress at different locations of a construction site on a continual basis. Thus, the Claim goes beyond merely automating the abstract ideas and instead uses the information obtained via the judicial exception to take action by determining a notification trigger in a particular way.
Given the clear practical application of Claim 1, as described above, the streamlined eligibility analysis can be utilized according to MPEP 2106.06(a), which 
As an initial point, and as discussed in the October 2019 Update, regarding the requirements of a prima facie case, here, the rejection identifies the judicial exception (i.e., abstract idea enumerated in Section I of the 2019 PEG) by referring to what is recited (i.e., set forth or described) in the claim and explaining why it is considered to be an exception (Step 2A Prong One). 
In addition, the rejection identifies any additional elements recited in the claim beyond the judicial exception and evaluate the integration of the judicial exception into a practical application by explaining that 1) there are no additional elements in the claim; or 2) the claim as a whole, looking at the additional elements individually and in combination, does not integrate the judicial exception into a practical application using the considerations set forth in the 2019 PEG (Step 2A Prong Two).
Finally, the rejection sets forth an explanation of why the additional elements, taken individually and in combination, do not result in the claim, as a whole, amounting to significantly more than the exception (Step 2B).
Additionally, For purposes of efficiency in examination, examiners may use a streamlined eligibility analysis (Pathway A) when the eligibility of the claim is self-The results of the streamlined analysis will always be the same as the full analysis, thus the streamlined analysis is not a means of avoiding a finding of ineligibility that would occur if a claim were to undergo the full eligibility analysis. See MPEP §2106.06
Under step 2A of the analysis, the claimed invention is directed to an abstract idea without significantly more. Independent claims 1, 23 and 26 recite monitoring processes and progress, including accessing, compiling, accessing, detecting, extracting, identifying, accessing, correlating, querying, identifying and transmitting steps.  
The limitations of accessing, compiling, accessing, detecting, extracting, identifying, accessing, correlating, querying, identifying and transmitting, are a process that, under its broadest reasonable interpretation, covers performance of the limitations in the mind, but for the recitation of generic computer components.
That is, other than reciting data captured by a smart hook and a computing device, nothing in the claim elements preclude the steps from practically being performed in the mind.  If the claim limitations, under the broadest reasonable interpretation, cover performance of the limitations in the mind, but for the recitation 
Under Step 2A Prong Two, the eligibility analysis evaluates whether the claim as a whole integrates the recited judicial exception into a practical application of the exception. This evaluation is performed by (a) identifying whether there are any additional elements recited in the claim beyond the judicial exception, and (b) evaluating those additional elements individually and in combination to determine whether the claim as a whole integrates the exception into a practical application. 2019 PEG Section III(A)(2), 84 Fed. Reg. at 54-55. Besides the abstract idea, the claims include data captured by a smart hook and a computing device.
The data captured by a smart hook and a computing device in the steps is recited at a high-level of generality, such that it amounts no more than mere instructions to apply the exception using a generic computer component.  These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer.  It should be noted that because the courts have made it clear that mere physicality or tangibility of an additional element or elements is not a relevant consideration in the eligibility analysis, the physical nature of these computer components does not affect this analysis. See MPEP 2106.05(I) for more information on this point, including explanations from judicial decisions including Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 224-26 (2014).
Even when viewed in combination, the additional elements in the claims do no more than use computer components as a tool (i.e., data captured by a smart hook 
Here, the smart hook merely uses well known technology to function as an obvious data gathering mechanism.  This type of data gathering is similar to that seen in Content Extraction v. Wells Fargo Bank (Fed. Cir. Dec. 23, 2014), which found that a scanner using known OCR technology was not significantly more than the abstract idea.
In addition, as discussed on page 34 of the specification, “the smart hook transmits data to a local computing device located on the construction site - such as 

Conclusion
 	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRE D BOYCE whose telephone number is (571)272-6726. The examiner can normally be reached M-F 10a-6:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDRE D BOYCE/
Primary Examiner, Art Unit 3623                                                                                                                                                                                                  
November 6, 2021